  Case 18-25814      Doc 26    Filed 11/08/19 Entered 11/11/19 10:13:46               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-25814
Jeanita F Brown                              )
                                             )               Chapter: 13
                                             )
                                                            Honorable Janet S. Baer
                                             )
                                             )
               Debtor(s)                     )

         ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

       Having heard the facts presented, the Court finds the debtor(s) has failed to make the payments
required under the terms of the plan.




IT IS THEREFORE ORDERED that this case be dismissed on the Trustee's motion for material default
by the debtor(s) with respect to a term of a confirmed plan, pursuant to Section 1307(c)(6).




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: November 08, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
